Title: From George Washington to Jonathan Trumbull, Jr., 5 January 1784
From: Washington, George
To: Trumbull, Jonathan Jr.



Dear Trumbull,
Mount Vernon Jany 5th 1784

Your obliging letter of the 15th of Novr did not reach me untill some days after we had taken possession of the City of New York—The Scene that followed of festivity, congratulation, Addresses, and resignation must be my apology for not replying to it sooner.
I sincerely thank you for the Copy of the Address of Govr Trumbull to the Genl Assembly & Freemen of your State—The Sentiments contained in it are such as would do honor to a Patriot of any Age or Nation! at least they are too coincident with my own, not to meet my warmest approbation. Be so good as to present my most cordial respects to the Governor and let him know that it is my wish the mutual friendship & esteem which have been planted & fostered in the tumult of public life, may not wither and die in the serenity of retirement: tell him we should rather amuse our evening hours of life, in cultivating the tender plants & bringing them to perfection before they are transplanted to a happier clime.
Notwithstanding the jealous and contracted temper which seems to prevail in some of the States, yet I cannot but hope & believe that the good sense of the People will ultimately get the better of their prejudices; and that order & sound policy—tho’they do not come so soon as one would wish—will be produced from the present unsettled and deranged state of public Affairs. Indeed I am happy to observe that the political disposition is actually meliorating every day. Several of the States have manifested an inclination to invest Congress with more ample Powers—Most of the Legislatures appear disposed to do perfect Justice—and the Assembly of this Commonwealth have just complied with the requisitions of Congress, and I am informed without a dissentient voice. Every thing, my dear Trumbull, will come right at last as we have often prophesied—My only fear is we shall loose a little reputation first.

After having passed, with as much prosperity as could be expected, thro’ the career of public life, I have now reached the goal of domestic enjoyment—in which state, I assure you, I find your good wishes most acceptable to me. The family at Mount Vernon joins in the same Complimts & Cordiality to you & yours with which I am—Dr Sir Yr Most Affecte & Obedt Servt

Go: Washington

